443 Jefferson Holdings, LLC v Sosa (2019 NY Slip Op 05377)





443 Jefferson Holdings, LLC v Sosa


2019 NY Slip Op 05377


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2017-06376
 (Index No. 504990/14)

[*1]443 Jefferson Holdings, LLC, appellant,
vThelma Sosa, respondent.


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., New York, NY (Christopher J. Sullivan and Candice A. Andalia of counsel), for appellant.
David R. Ferguson, New York NY, for respondent.

DECISION & ORDER
In an action for specific performance of an agreement for the sale of real property and to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated June 12, 2017. The order denied the plaintiff's motion to extend a notice of pendency.
ORDERED that the order is affirmed, without costs or disbursements.
The background facts relating to this action are set forth in this Court's decision and order on a companion appeal (443 Jefferson Holdings, LLC v Sosa, ___ AD3d ___ [Appellate Division Docket No. 2017-03187; decided herewith]).
The plaintiff commenced this action against the defendant, seeking specific performance of an agreement for the sale of real property and to recover damages for breach of contract. At that time, the plaintiff filed a notice of pendency against the subject property. By order dated February 22, 2017, the Supreme Court denied the plaintiff's motion, inter alia, for summary judgment on the complaint and granted the defendant's cross motion for summary judgment dismissing the complaint; that order is the subject of the companion appeal.
The notice of pendency against the subject property was to expire on May 12, 2017. On May 10, 2017, by order to show cause, the plaintiff moved to extend the notice of pendency. The Supreme Court denied the plaintiff's motion on the basis that dismissal of the action had been directed in the order dated February 22, 2017. The plaintiff appeals.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff's motion to extend the notice of pendency filed against the subject property, given the Supreme Court's earlier order, dated February 22, 2017, directing dismissal of this action (see Alvaro v Faracco, 85 AD3d 1072, 1073). Further, on the companion appeal, this Court has affirmed the order dated February 22, 2017 (see 443 Jefferson Holdings, LLC v Sosa, ___ AD3d ___ [Appellate Division Docket No. 2017-03187; decided herewith]).
AUSTIN, J.P., MILLER, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court